MEMORANDUM **
Majar Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his third motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.2008), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s third motion to reopen because it considered the evidence submitted and acted within its broad discretion in determining Singh did not demonstrate prima facie eligibility for the relief sought. See INS v. Abudu, 485 U.S. 94, 104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988) (the BIA may deny a motion to reopen for failure to establish a prima facie case for the underlying relief sought).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.